Exhibit 10.43

 



 

FOURTH AMENDMENT TO THE

LEASE AGREEMENT AND OTHER ARRANGEMENTS

 

Under this agreement, and in the best form of law,

 

SÃO MARTINHO S.A., company with registered office in the city of Pradópolis,
State of São Paulo, at Fazenda São Martinho, CEP 14850-000, registered with the
Taxpayers’ Registry of the Ministry of Finance under no. CNPJ/MF
51.466.860/0001-56, herein represented under the terms in its By-Laws,
hereinafter referred to as “LESSOR”, or “São Martinho”; and

 

SMA INDÚSTRIA QUÍMICA LTDA., limited liability company with registered office in
the city of Pradópolis, State of São Paulo, at Fazenda São Martinho, CEP
14850-000, registered with the Taxpayers’ Registry of the Ministry of Finance
under no. CNPJ/MF 12.065.083/0001-86, herein represented under the terms in its
By-Laws, hereinafter referred to as “LESSEE”, or, “SMA Indústria”

 

And, as Intervening Parties and Guarantors:

 

AMYRIS BRASIL LTDA., limited liability company, with registered office at Rua
James Clerk Maxwell, 315, Techno Park, in the city of Campinas, State of São
Paulo, Brazil, registered with the Taxpayers’ Registry of the Ministry of
Finance under no. CNPJ/MF 09.397.224/0001-20, herein represented under the terms
in its By-Laws (hereinafter referred to as “Amyris Brasil”);

 

AMYRIS INC., company duly incorporated and existing under the laws of the State
of Delaware, United States of America, with registered office at 5885 Hollis
Street, Suite 100, Emeryville, State of California, United States of America,
herein represented under the terms in its By-Laws (hereinafter referred to as
“ABI” and jointly with Amyris Brasil “Amyris”).

 

(Lessor and Lessee hereinafter referred jointly as “Parties” or, separately as
“Party”).

 

Whereas:

 

(i)   São Martinho and Amyris have amended the Share Purchase and Sale Agreement
(“SPA”) executed on 8/31/2015 on this date to set forth a new term for the
transfer of assets; and

 

(ii)  Under the terms in the SPA, the Parties and Amyris agreed upon altering
the term of the lease of the Property from December 31, 2017 to July 1, 2018, as
result of Amyris obligation to transfer the assets of SMA Indústria to a
different location upon termination of that term; and

 

(iii)   Amyris Brasil is undergoing a process for assignment of some assets and
liabilities to SMA Indústria, a company that is currently part of the same
economic group as Amyris, and this agreement is sufficient to formalize the
information and to obtain consent from São Martinho. Notwithstanding, the
above-mentioned assignment shall not prejudice the obligations assumed by Amyris
Brasil – as intervening party and guarantor, which shall be complied with by SMA
Indústria, starting on December 22, 2017

 

The Parties agree, and under the terms of current laws, upon executing this
Fourth Amendment to the Lease Agreement and Other Arrangements (“Fourth
Amendment”), under the following terms and conditions:

 

1.    The Parties choose to amend the term of the Agreement agreed upon in the
Third Amendment (i.e. December 31, 2017) to July 1, 2018.

 

1.1. The Parties agree that the LESSEE may be entitled to terminate the
Agreement early should the transfer of Assets be concluded before July 1, 2018,
with no penalties.


 

 

[stamp8.jpg]



1



 

1.1.1.     In case of early termination of the Agreement by the LESSEE, under
the terms in clause 1.1 above, the LESSEE shall remain responsible for rents and
ordinary expenses (like power, water, taxes, telephone, etc.) until acceptance
of the keys by the LESSOR.

 

1.2.             For avoidance of doubts, the Property is to be delivered by the
LESSEE to the LESSOR free of any people and goods, under perfect use conditions,
except for regular wear and tear.

 

2.                 The LESSEE and Amyris hereby agree upon arranging the removal
of all the machinery, equipment, and other assets from the Property prior to the
termination of the new term of this agreement.

 

2.1.            If, after July 1, 2018, the LESSOR finds that the Property is
not fully free of goods and people, the LESSOR may, at its sole discretion,
adopt all measures needed to complete vacate the Property, disposing materials,
equipment and/or other assets that are located in the Property as deemed to be
appropriate and charging from the LESSEE all costs and expenses required for
such disposal, without prejudice to the terms in item 3 below.

 

3.                 Should the LESSEE delay the delivery of the Property free of
assets or people, the LESSEE shall pay to the LESSOR a fine of R$ 1,500.00 (one
thousand and five hundred reais) per late day, without prejudice of appropriate
legal measures to safeguard the rights of the LESSOR and the amounts
corresponding to the lease and ordinary expenses of the Property that are still
due by the LESSEE.

 

4.  Amyris Brasil and ABI hereby represent to be aware and agree upon the terms
and conditions of the Lease Agreement and the first amendment, as well as with
all obligations set forth hereunder and in the Lease Agreement and the first
amendment, being jointly responsible with the LESSEE.

 

4.1.        Thus, considering the process for assignment of all rights and
obligations arising out of the lease, assumed by Amyris Brasil (i.e., as
intervening party and guarantor), SMA Indústria shall assume, starting on
December 22, 2017, with Amyris, Inc., the responsibility for compliance with all
terms and conditions inherent to the lease, jointly.

 

5.   All other terms in the Agreement and the First, Second, and Third
Amendments that have not been expressly amended by this Fourth Amendment and
that are not in conflict with the terms hereunder shall remain unchanged, and
shall be part of the amended agreement, for all legal purposes.

 

In witness whereof, the Parties sign this Agreement in four (4) counterparts of
equal tenor and form, before two witnesses, to produce all legal effects.

 

São Paulo, December 26, 2017



 

LESSOR:

 

  [Signature]   [Signature]     AGENOR SÃO MARTINHO S.A. TETTI  





 

LESSEE:

 

  /s/ Eduardo Loosli   /s/ Erica Baumgarten     EDUARDO SMA INDÚSTRIA QUÍMICA
S.A. ERICA B.  



 

[stamp10.jpg]

 



2





 

INTERVENING PARTIES:

 



[Stamp]

/s/ Eduardo Loosli   /s/ Giani Ming Valent

[Stamp]

Amyris Brasil Ltda.

EDUARDO AMYRIS BRASIL LTDA GIANI

Amyris Brasil Ltda.

Eduardo Loosli Silveira

     

Giani Ming Valent, PMP

Vice-President Amyris Brasil

 

/s/ John Melo

 

Engineering Officer

    AMYRIS INC.    



 

 

Witnesses:

 

1. [Signature]

Name: Mayara Muniz de Freitas

RG No:

2. [Signature]

Name: [illegible]

RG No.:

 



 [stamp12.jpg]

 

 

3



 

